Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to application 17/248,725 filed 2/4/21. Claims 17-30 are pending with claims 17, 27 and 28 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17-22, and 24-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisner et al. US 5,838,773 in view of Proctor US 2002/0091633 A1.
Eisner teaches:
Re: claim 17, an apparatus comprising: a reader (magnetic stripe reader 30) configured to capture information from a transaction card (column 4, lines 27-40 magnetic stripe reader 30 will accept and read cards such as financial transaction cards (credit, debit, bank, etc.) where a read head senses the magnetically encoded information on the card and outputs the information to receive buffer, 32 where it is temporarily stored and then provided to single chip computer 34); and a controller comprising memory and a microprocessor (col. 4, lines 46-52), wherein the controller is configured to convert the captured card information into an analog audio signal and communicate the analog audio signal over a communication link to an audio jack (single chip computer 34 encodes the captured data (col. 5, lines 3-14), DTMF tone generator 38 converts the encoded data to analog tones corresponding to the twelve tones of the DTMF standard (col. 5, lines 15-26), and data is then output at line-out jack 44 to communication network 16 (col. 5, lines 26-36).

Re: claim 27, a portable apparatus comprising: a smart credit card reader configured to capture information from a smart card (col. 7, lines 52-59 teaches the card reader can be a smart card reader); a controller comprising memory and a microprocessor (col. 4, lines 46-52) for controlling the operation flow of the portable apparatus (single chip computer 34 receives output from read head (col. 4, lines 41-44) and outputs encoded data to tone generator 38 (col. 5, lines 17-18)), wherein the controller is configured to: encrypt (encryptor 48) the information captured from the smart card (smart cards may be used (col. 7, lines 55-59)), convert the encrypted information captured from the smart card into an encrypted analog audio signal, and output the encrypted analog audio signal in a form suitable for an audio jack (encryptor 48 may be used for additional security of the data transmission (col. 5, lines 46-47)); and receives the encrypted analog audio signal from the controller and communicates the analog audio signal directly to the audio jack (single chip computer 34 encodes the captured data (col. 5, lines 3-14), DTMF tone generator 38 converts the encoded data to analog tones corresponding to the twelve tones of the DTMF standard (col. 5, lines 15-26), and data is then output at line-out jack 44 to communication network 16 (col. 5, lines 26-36).  

Re: claim 28, a system comprising: a portable apparatus including: a smart credit card reader configured to capture information from a smart card (col. 7, lines 52-59 teaches the card reader can be a smart card reader), a controller having memory and a microprocessor (col. 4, lines 46-52) for controlling the operation flow of the portable apparatus (single chip computer 34 receives output from read head (col. 4, lines 41-44) and outputs encoded data to tone generator 38 (col. 5, lines 17-18)), wherein the controller is configured to encrypt (encryptor 48) the information captured from the smart card (smart cards may be used (col. 7, lines 55-59)), convert the encrypted information captured from the smart card into an encrypted analog audio signal, and output the encrypted analog audio signal in a form suitable for an audio jack (encryptor 48 may be used for additional security of the data transmission (col. 5, lines 46-47)), and receives the encrypted analog audio signal from the controller and communicates the analog audio signal directly to the audio jack (single chip computer 34 encodes the captured data (col. 5, lines 3-14), DTMF tone generator 38 converts the encoded data to analog tones corresponding to the twelve tones of the DTMF standard (col. 5, lines 15-26), and data is then output at line-out jack 44 to communication network 16 (col. 5, lines 26-36); and a secure payment server configured to decrypt data sent by the phone, translate the data, and forward the translated data to a payment network for further processing (col. 6, lines 5-30).  

Eisner fails to specifically teach the communication network is of a mobile phone and where an elongated structure is configured to extend directly to a mobile phone.

However, in a similar field, Proctor teaches a financial transaction verification system 10 that includes a conventional credit card verification terminal 36 connected to converter 30 via cable 32 and hands-free connector 26 ([0008]-[0009]. Converter 30 converts the audible stream of tones to an encoded format that can be transmitted via a wireless or cellular network 12 [0007], [0016]. Merchant system 14 may be incorporated into cellular phone 22 or terminal 36 [0018]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate Proctor’s converter to transmit via a wireless or cellular network utilized by a mobile phone into the apparatus of Eisner in order to allow the transaction information to be transmissible by a digital cellular network (Proctor [0005]) so merchants without telephone lines or who are at remote or temporary locations without access to telephone lines are able to accept transaction card payments (Proctor [0003]).

Re: claim 18, the combination of Eisner and Proctor additionally teaches: the apparatus of claim 17, wherein the controller is further configured to: control operation flow of the portable apparatus (Eisner teaches single chip computer 34 receives output from read head (col. 4, lines 41-44) and outputs encoded data to tone generator 38 (col. 5, lines 17-18)).  

Re: claim 19, the combination of Eisner and Proctor additionally teaches: the apparatus of claim 17, wherein to communicate the analog audio signal over the communication link, the controller is further configured to: communicate the captured card information over an elongated structure that is directly connected to the audio jack of the mobile phone (Proctor teaches cable 32 connects to hands-free phone jack 26).  

Re: claim 20, the combination of Eisner and Proctor additionally teaches: the apparatus of claim 19, wherein the elongated structure has at an end a connector suitable for connection to the audio jack of the mobile phone; and wherein the elongated structure includes at least a portion that is visible between the mobile phone and the portable apparatus when the connector is inserted into the audio jack of the mobile phone (Proctor teaches in fig. 1 cable 32 connects to hands-free phone jack 26 where the connector is visible when inserted into phone 22).  

Re: claim 21, the combination of Eisner and Proctor additionally teaches: the apparatus of claim 17, wherein to communicate the analog audio signal over the communication link, the controller is further configured to: communicate the analog audio signal over a voice channel communication link (Proctor teaches in claim 12 the communications apparatus Is for voice and data communication of a wireless communication network).  

Re: claim 22, the combination of Eisner and Proctor additionally teaches: the apparatus of claim 17, wherein to communicate the analog audio signal over the communication link, the controller is further configured to: communicate the analog audio signal over a wireless channel (converter 30 converts the audible stream of tones to an encoded format that can be transmitted via a wireless or cellular network 12 [0007], [0016]. merchant system 14 may be incorporated into cellular phone 22 or terminal 36 [0018].  

Re: claim 24, the combination of Eisner and Proctor additionally teaches: the apparatus of claim 17, wherein to convert the captured card information, the controller is further configured to: encrypt the captured card information (Eisner teaches encryptor 48 may be used for additional security of the data transmission (col. 5, lines 46-47)).  

Re: claim 25, the combination of Eisner and Proctor additionally teaches: the apparatus of claim 24, wherein to communicate the analog audio signal over the communication link, the controller is further configured to: communicate an encrypted form of the captured card information (Eisner teaches encryptor 48 may be used for additional security of the data transmission (col. 5, lines 46-47)).  

Re: claim 26, the combination of Eisner and Proctor additionally teaches: the apparatus of claim 17, wherein the transaction card is a smart card (Eisner teaches smart cards may be used (col. 7, lines 55-59).  

Re: claim 29, the combination of Eisner and Proctor additionally teaches: the system of claim 28, wherein the secure payment server is further configured to: send transaction results to the mobile phone (Eisner teaches after payment authorization is decided the result is returned (col. 6, lines 5-30)).  

Claims 23 and 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisner et al. US 5,838,773 in view of Proctor US 2002/0091633 A1, as applied to claim 22 above, and further in view of Vrotsos et al. US 2005/0236480 A1.
The teachings of Eisner and Proctor have been discussed above.
Eisner as modified by Proctor teaches communicating an analog audio signal over a wireless channel but fails to specifically teach communicating over a Bluetooth channel or over the Internet.  

However, Vrotsos teaches a wireless communication device 1 that may transmit a credit transaction command using a localized wireless protocol such as Bluetooth protocol [0051], [0059] or over the Internet [0045],[0073].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the wireless protocols of Vrotsos such as Bluetooth into the communication system of Eisner as modified by Proctor thereby allowing for additional communication protocols such as wireless communication to be utilized in the transaction settlement of payment devices [0032]. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH